Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP2017152472A).

a substrate [fig. 6, 6];
a semiconductor chip provided on the substrate [fig. 6, 7 and 8];
a case having a wall portion provided on the substrate and surrounding the semiconductor chip, and an overhang protruding from the wall portion toward an inside of a region surrounded by the wall portion [fig. 6, case 1 on substrate 6, with overhang portion 1a]; and
a resin that fills the region surrounded by the wall portion [fig. 6, resin 5],
wherein the overhang has an upper surface, and an inclined surface that is provided below the upper surface and on which a distance to the substrate decreases with an increase in distance from a tip of the overhang, the overhang being provided with a through hole penetrating from the inclined surface to the upper surface [fig 6. 1b has a upper surface and an inclined surface with through hole 12 penetrating from the inclined surface to the upper surface].
Harada fails to teach the through hole is perpendicular from the inclined surface.  However, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg 3, fifth paragraph, instant specification, pg 6, lines 8-11 among others].  Thus, the arrangement of the through hole in the overhang including the orientation with the inclined surface appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an 
Regarding claims 2-4, Harada fails to teach the through hole has a first and second portions and the orientation of said portions.  However, similar to what was stated above, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg 3, fifth paragraph, instant specification, pg 6, lines 8-11 among others].  Thus, the arrangement of the through hole in the overhang including a first portion and second portion and the angle formed by their connection appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 5, Harada fails to disclose the through hole has a rounded edge at the entrance of the through hole. However, similar to what was stated above, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg 3, fifth paragraph, instant specification, pg 6, lines 8-11 among others].  Thus, the shape of the through hole in the overhang including if the edge is rounded or angular appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired 
Regarding claim 6, Harada teaches a semiconductor device comprising:
a substrate [fig. 6, 6];
a semiconductor chip provided on the substrate [fig. 6, 7 and 8];
a case having a wall portion provided on the substrate and surrounding the semiconductor chip, and an overhang protruding from the wall portion toward an inside of a region surrounded by the wall portion [fig. 6, case 1 on substrate 6, with overhang portion 1a]; and
a resin that fills the region surrounded by the wall portion [fig. 6, resin 5],
wherein the overhang has an upper surface, and a lower surface provided below the upper surface and is provided with a through hole penetrated from the lower surface to the upper surface [fig 6. 1b has a upper surface and an lower surface with through hole 12 penetrating from the lower surface to the upper surface].
Harada fails to teach the specific shape of the through hole with individual first and second portions.  However, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg 3, fifth paragraph, instant specification, pg 6, lines 8-11 among others].  Thus, the arrangement of the through hole in the overhang including a first portion decreasing in width as it increases in distance from the lower surface and a second portion closer to the upper surface with a side surface being inclined with 
Regarding claim 7, Harada fails to teach the through hole has a first and second portions and the orientation or width of said portions.  However, similar to what was stated above, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg 3, fifth paragraph, instant specification, pg 6, lines 8-11 among others].  Thus, the arrangement of the through hole in the overhang including a first portion and second portion and their width appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 8, Harada teaches the semiconductor device according to claim 6, wherein the lower surface is an inclined surface on which a distance to the substrate decreases with an increase in distance from a tip of the overhang [fig. 6, lower surface of 1a is inclined and the distance to the substrate decreases as you move towards the wall from the tip of the overhang].

Regarding claim 10, Harada teaches a semiconductor device comprising:
a substrate [fig. 6, 6];
a semiconductor chip provided on the substrate [fig. 6, 7 and 8];
a case having a wall portion provided on the substrate and surrounding the semiconductor chip, and an overhang protruding from the wall portion toward an inside of a region surrounded by the wall portion [fig. 6, case 1 on substrate 6, with overhang portion 1a]; and
a resin that fills the region surrounded by the wall portion [fig. 6, resin 5],
wherein the overhang has an upper surface, and a lower surface provided below the upper surface and is provided with a through hole penetrated from the lower surface 
Harada fails to disclose the through hole has a rounded edge at the entrance of the through hole. However, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg 3, fifth paragraph, instant specification, pg 6, lines 8-11 among others].  Thus, the shape of the through hole in the overhang including if the edge is rounded or angular appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claims 1-10 above, and further in view of Nishimura et al. (JP2015164165A).
Regarding claims 11-16, Harada fails to specifically teach the materials making up the semiconductor chip being processed.  However, Nishimura teaches packaging a semiconductor chip within resin, the semiconductor chip being formed of GaN or SiC, aka wide bandgap materials [Nishimura, provided translation, pg. 4, paragraph 12].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Nishimura into the method of Harada by using wide bandgap materials such as GaN or SiC to form the semiconductor chip.  The 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                     


/JAEHWAN OH/Primary Examiner, Art Unit 2816